      Case: 1:20-cv-01632 Document #: 1 Filed: 03/06/20 Page 1 of 5 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

TRUSTEES OF THE GLAZIERS,                    )
ARCHITECTURAL METAL                          )
AND GLASS WORKERS LOCAL                      )
UNION NO. 27 WELFARE AND                     )
PENSION FUNDS,                               )      No. 20 CV 1632
                                             )
                      Plaintiffs,            )      JUDGE
                                             )
       v.                                    )
                                             )      MAGISTRATE
R&R VISION GLASS, LLC,                       )
an Illinois Limited Liability Corporation,   )
                                             )
                      Defendant.             )

                                         COMPLAINT

       Plaintiffs, by their attorneys, DONALD D. SCHWARTZ, GRANT R. PIECHOCINSKI,

and ARNOLD and KADJAN LLP, complain against Defendant, R&R VISION GLASS, LLC,

as follows:

       1.      (a)    Jurisdiction of this cause is based on Section 301 of the National Labor

Relations Act, 29 U.S.C. Section 185 (a) as amended.

               (b)    Jurisdiction of this cause is based upon Section 502 of the Employee

Retirement Security Act of 1974, 29 U.S.C. Section 1132, 1145 (“ERISA”), as amended.

       2.      Venue is founded pursuant to 29 U.S.C. Section 1132 (e)(2) in this District where

the Funds, as described in Paragraph 3, are administered.

       3.      (a)    The Plaintiffs in this count are the TRUSTEES OF THE GLAZIERS,

ARCHITECTURAL METAL AND GLASS WORKERS LOCAL UNION NO. 27 FRINGE

BENEFIT FUNDS (“the Funds”), and have standing to sue pursuant to 29 U.S.C. Section

1132(d)(1).

                                                                                              1
      Case: 1:20-cv-01632 Document #: 1 Filed: 03/06/20 Page 2 of 5 PageID #:2




               (b)    The Funds have been established pursuant to Collective Bargaining

Agreement previously entered into between the Glaziers Union Fringe Benefit Funds and its

affiliated locals (the "Union") and certain employer associations whose employees are covered

by the collective bargaining agreement with the Union.

               (c)    The Funds are maintained and administered in accordance with and

pursuant to the provisions of the National Labor Relations Act, as amended, and other applicable

state and federal laws and also pursuant to the terms and provisions of the agreements and

Declarations of Trust which establish the Funds.

       4.      Defendant, R&R VISION GLASS, LLC, is a limited liability corporation

authorized to do business in Illinois and is an employer engaged in an industry affecting

commerce.

       5.      Since on or before September 29, 2019, R&R VISION GLASS, LLC entered

into a Collective Bargaining Agreement with the Union pursuant to which it is required to pay

specified wages and to make periodic contributions to the Funds on behalf of certain of its

employees. (Exhibit A – Memorandum of Agreement)

       6.      By virtue of certain provisions contained in the Collective Bargaining Agreement,

R&R GLASS, LLC is bound by the Trust Agreement establishing the Funds.

       7.      Under the terms of the Trust Agreements to which it is bound, R&R VISION

GLASS, LLC is required to make contributions to the Funds on behalf of their employees.

       8.      The terms of the Collective Bargaining Agreement and the Trust Agreements

required R&R VISION GLASS, LLC to submit all necessary books and records to Plaintiff’s

accountant for the purpose of determining whether or not it was in compliance with its obligation

to contribute to the Funds, when given reasonable notice by Plaintiffs.



                                                                                               2
       Case: 1:20-cv-01632 Document #: 1 Filed: 03/06/20 Page 3 of 5 PageID #:3




                                       COUNT I - AUDIT

        9.      Upon information and belief, Plaintiffs are advised that R&R VISION GLASS,

LLC has breached the provisions of the Labor Agreement and Trust Agreement by paying some

but failing to pay all of the contributions owed to the Funds for the audit period of September

2019 through the present.


        10.     Plaintiffs have been required to employ the undersigned attorneys and their law

firm to collect the monies that may be found to be due and owing from R&R VISION GLASS,

LLC.


        11.     R&R VISION GLASS, LLC is obligated to pay the attorneys’ fees and court

costs incurred by the Plaintiffs pursuant to the Labor Agreement, the Trust Agreements, and 29

U.S.C. § 1132(g)(2)(D).


        12.     Pursuant to 29 U.S.C. § 1132(g)(2)(C), Plaintiffs are entitled to an amount equal

to the greater of:


                (i)    interest on the unpaid contributions; or


                (ii)   liquidated damages provided for under the Trust Agreements not in excess

                       of 20% of the amount that is due.


        WHEREFORE, Plaintiffs pray for relief as follows:


        A.      This Court order R&R VISION GLASS, LLC to submit all necessary books and

records to Plaintiff’s accountant for the purpose of determining whether or not it is in compliance

with its obligation to contribute to the Funds for an audit for the period of September 2019

through the present.

                                                                                                 3
       Case: 1:20-cv-01632 Document #: 1 Filed: 03/06/20 Page 4 of 5 PageID #:4




          B.    That judgment be entered in favor of Plaintiffs and against Defendant R&R

VISION GLASS, LLC in the amount shown to be due on the above audit.


          C.    This Court enjoin R&R VISION GLASS, LLC from violating the terms of the

collective bargaining agreement and Trust Agreement by failing to make timely payments to the

Funds and R&R VISION GLASS, LLC be ordered to resume making those payments.


          D.    Plaintiffs be awarded their costs herein, including reasonable attorneys’ fees and

costs incurred in the prosecution of this action, together with all liquidated damages owed in

this action, including those based on tardily submitted reports in the amount of up to 20%, all

as provided in the applicable agreements and ERISA § 502(g)(2).


          E.    This Court grant Plaintiffs such other and further relief as it may deem

appropriate under the circumstances.


                           COUNT II – CONTRIBUTION REPORTS

          13.   Plaintiffs repeat and realleges paragraphs 1-12 as if they were restated fully

herein.

          14.   The Collective Bargaining Agreement and Trust Agreements require R&R

VISION GLASS, LLC to pay fringe benefit contributions on behalf of individuals performing

work covered under CBA.

          15.   R&R VISION GLASS, LLC breached the terms of the CBA and Trust

Agreements by failing to remit all of the required contributions on the monthly contribution

reports for the period of September 2019 to the present.

          16.   Pursuant to 29 U.S.C. Section 1132(g)(2)(C), Plaintiffs are entitled to an amount

equal to the greater of:


                                                                                                     4
      Case: 1:20-cv-01632 Document #: 1 Filed: 03/06/20 Page 5 of 5 PageID #:5




               (i)     interest on the unpaid contributions; or

               (ii)    liquidated damages provided for under the Trust Agreements not in excess

                       of 20% of the amount that is due.

       WHEREFORE, Plaintiffs pray for relief as follows:

       A.      Judgment be entered against R&R VISION GLASS, LLC in the amount owed

on monthly contribution reports for the period of September 2019 to the present.

       B.      Plaintiffs be awarded their costs herein, including reasonable attorneys’ fees and

costs incurred in the prosecution of this action, together with liquidated damages in the amount

of 20%, all as provided in the applicable agreements and ERISA Section 502(g)(2).

       C.      This Court grant Plaintiffs such other and further relief as it may deem

appropriate under the circumstances.

                                                     Respectfully submitted,

                                                     TRUSTEES OF THE GLAZIERS,
                                                     LOCAL UNION NO. 27 WELFARE &
                                                     PENSION FUNDS

                                                     By: s/ Grant R. Piechocinski
                                                             One of their Attorneys

Donald D. Schwartz
Grant R. Piechocinski
ARNOLD AND KADJAN, LLP
35 East Wacker Drive, Suite 600
Chicago, Illinois 60601
(312) 236-0415




                                                                                                    5
